Russell, J.
1. Under the rule of strict construction penal statutes can not be extended beyond their precise terms. Under the terms of section 442 of the Penal Code, “to be and appear in an intoxicated condition on any public street or highway” is unlawful only when the intoxication is “made manifest by boistei’ousness, or by indecent condition or acting, or by vulgar, profane, or unbecoming language, or loud and violent discourse of the person or persons so intoxicated or drunken;” and the law does not provide for the punishment of intoxication upon public streets which is not otherwise manifested than by reckless driving.
2. Reckless driving can not properly be included within that “indecent condition or acting” which the provisions of section 442 of the Penal Code require as one of the evidences of the public intoxication which is punishable by law; and the court erred in overruling the demurrer to the accusation, in which this point was presented.

Judgment reversed.

B. J. Bacon, B. H. Ferrell, for plaintiff in error.
J. W. Walters, solicitor, contra.